                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       2:18cr00242
                                              )       Electronic Filing
DONTE TAYLOR                                  )


                                   MEMORANDUM ORDER


       AND NOW, this 8th day of January, 2020, upon due consideration of defendant Dante

Taylor's pro se motion to disqualify counsel, IT IS ORDERED that [115] the motion be, and the

same hereby is, denied.

       The court has carefully considered each of the purported shortcomings highlighted by

defendant in support of his motion and has considered and ruled on the substantive grounds

underlying each of those shortcomings in its rulings on defendant's pro se motions issued on this

date. At the very least, the matters that defendant contends counsel should have further pursued

and/or filed motions on are meritless. The lack of merit in these matters cannot be cured with the

benefit of counsel. As a result, counsel cannot be faulted for failing to pursue matters that are

frivolous and/or consist of legal non-sense. And defendant does not have the freedom to change

lawyers at his whim simply because counsel will not invest time in and/or present such matters to

the court. Consequently, his motion to disqualify counsel properly has been denied.



                                                      s/David Stewart Cercone
                                                      David Stewart Cercone
                                                      Senior United States District Judge
cc:   Shanicka L. Kennedy, AUSA
      James J. Brink, Esquire
      Robert E. Mielnicki, Esquire

      United States Marshal

      (Via CM/ECF Electronic Mail)

      Donte Taylor
      DOC & POD Number 116155
      Allegheny County Jail
      950 2nd Ave.
      Pittsburgh, PA 15219-3100

      (Via United States Postal Service Mail)




                                                2
